Citation Nr: 0615572	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-17 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

David A. Saadat


INTRODUCTION

The veteran had active military service from July 1968 to 
July 1970.  This case comes to the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision and was remanded 
in September 2005.  


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran's current low back disability is related to his 
period of active duty.


CONCLUSION OF LAW

The criteria for service connection for a low back disability 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Claim for service connection

The veteran seeks service connection for a low back 
disability.  VA compensation is paid for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Service incurrence 
will be presumed for arthritis if manifested to a compensable 
degree within the year after active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

A May 1968 preinduction examination revealed no complaints or 
findings of a back disability.  The veteran sought sick call 
treatment in March 1969 complaining of sore throat, cough, 
and low back pain.  Examination of the back was negative with 
no costovertebral angle tenderness.  In November 1969, he 
reported musculoskeletal pain, but this complaint was 
centered on the neck.  His June 1970 separation examination 
revealed no complaints or findings of a back disability.  

VA treatment records reflect that the veteran was diagnosed 
as having left L5-S1 herniated nucleus pulposus in May 2003, 
for which he underwent a hemilaminectomy and microdiscectomy.  

Evidence conflicts concerning the etiology of the low back 
disability.  In a February 2004 letter, a private physician 
concluded that the veteran's back disability resulted from 
lumbosacral trauma in 1969 during his work as a train track 
repairer.  (The veteran's DD Form 214 indicates that his MOS 
was wheeled vehicle repairman).  While its language is 
favorable, this private etiology opinion has limited 
probative value because there is no evidence that the private 
physician actually reviewed the claims folder or service 
medical records. 

On the other hand, in February 2006 a VA physician reviewed 
the claims folder, examined the veteran, and concluded that 
the 1969 sick call visit was due to common cold symptoms and 
not a musculoskeletal disorder.  The VA physician also 
concluded that there was no evidence of treatment for a low 
back condition for several years after service.  Finally, he 
opined that the current back condition was not at least as 
likely as not manifested during active duty or to a 
compensable degree within a year of discharge in July 1970.   

To the extent the veteran himself has argued that his current 
low back disability is related to his active duty, as a 
layman he has no competence to give a medical opinion on the 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Particularly in light of the service medical 
records and the February 2006 VA opinion, the weight of the 
credible evidence fails to demonstrate that the veteran's 
current low back disability is related to active duty.  As 
the preponderance of the evidence is against the claim for 
service connection, it must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The RO clearly 
advised the veteran of the four elements required by 
Pelegrini II by a December 2005 letter.  

VA provided the veteran with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but did not provide him with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, there is no prejudice in 
proceeding with the issuance of a final decision.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Since the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

Although proper notice was provided after the initial 
adjudication of the veteran's claim, he was not prejudiced 
thereby because this was also harmless error.  VA satisfied 
its notice requirements by December 2005 and readjudicated 
the claim in a March 2006 supplemental statement of the case.  

Service, VA, and private medical records in the claims file.  
The veteran underwent a VA examination in February 2006 and 
the report of this examination has been reviewed.  In an 
April 2006 memorandum, the veteran indicated that he had no 
other information or evidence to give VA to substantiate his 
claim.  VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Therefore, the veteran is not prejudiced by the Board's 
adjudication of his claim.

ORDER

Service connection for a low back disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


